United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 07-2965
                                  ___________

Eldon Bugg,                            *
                                       *
              Appellant,               *
                                       * Appeal from the United States
      v.                               * District Court for the Western
                                       * District of Missouri.
Federal Deposit Insurance              *
Corporation,                           * [UNPUBLISHED]
                                       *
              Appellee.                *
                                  ___________

                             Submitted: September 8, 2009
                                Filed: October 9, 2009
                                 ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Eldon Bugg appeals following the district court’s1 denial of his motion to
remand, his motion to disqualify the district court under 28 U.S.C. § 455, and the
district court’s adverse grant of summary judgment in his diversity action against
Washington Mutual Bank, F.A.2, which had been removed from Missouri state court.


      1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
      2
        After the Federal Deposit Insurance Corporation (FDIC) became the duly
appointed administrator for the bank, the FDIC was substituted as the real party in
interest.
      For the reasons stated by the district court, we affirm. See 8th Cir. R. 47B. We
also deny appellee’s motion for sanctions.
                       ______________________________




                                         -2-